Citation Nr: 1200077	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  07-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a dental disability, claimed as removal of all teeth, for purposes of Department of Veterans Affairs (VA) disability compensation.  

2.  Entitlement to service connection for an anxiety disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for athlete's foot and a toenail fungus.

7.  Entitlement to service connection for plantar fasciitis.

8.  Entitlement to service connection for a sinus disability.

9.  Entitlement to service connection for high cholesterol.  

10.  Entitlement to service connection for a heart disability.

11.  Entitlement to service connection for a back disability with sciatica.

12.  Entitlement to service connection for numbness of the right lower extremity.

13.  Entitlement to service connection for a ruptured disc.

14.  Entitlement to service connection for residuals of a neck injury.

15.  Entitlement to service connection for a left arm and shoulder disability.

16.  Entitlement to service connection for thyroid disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from August 1958 to August 1960.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In December 2009, the appellant testified at a Board hearing at the RO.  Unfortunately, the transcript of that hearing is incomplete, due to apparent technical difficulties.  In March 2011, the Board remanded the matter to afford the appellant the opportunity to testify at another Board hearing.  In June 2011, the appellant testified at a second Board hearing at the RO, pursuant to his request.  A complete transcript of that hearing is of record.  

Because the appellant has testified before two different Veterans Law Judges regarding the claims on appeal, review of this matter has been assigned to a panel of three Veterans Law Judges, in accordance with 38 C.F.R. § 20.707 (2011).  Both Veterans Law Judges who conducted hearings in this case will participate in making the decision on the claims.  In October 2011, the appellant waived his right to appear at a Board hearing before the third panel member and asked that the panel proceed immediately with consideration of his appeal.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  

At his June 2011 Board hearing, the appellant, through his representative, requested a withdrawal of his appeal with respect to the issues of entitlement to service connection for high cholesterol and a thyroid disorder.  Thus, these issues have been dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease). 

With respect to the appellant's claim of service connection for a dental disability, a review of the record indicates that the RO has adjudicated only the issue of entitlement to service connection for a dental disability for VA disability compensation purposes.  38 C.F.R. § 3.381(a) (2011); see also 38 C.F.R. § 4.150 (2011) (setting forth dental disabilities for which compensation is warranted).  The issue of entitlement to service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment has not yet been addressed, despite the appellant's claim of in-service dental trauma.  See 38 C.F.R. § 17.161 (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for a dental disability for compensation purposes must also considered as a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  

Inasmuch as the claim of service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment has not been adjudicated by the RO, the Board does not have jurisdiction over it.  Thus, the issue of entitlement to service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment is referred to the RO for appropriate action.  

The issues of entitlement to service connection for anxiety disorder; hemorrhoids; bilateral hearing loss; tinnitus; athlete's foot and toenail fungus; plantar fasciitis; a sinus disability; a back disability with sciatica, numbness of the right lower extremity, and a ruptured disc; a neck disability; and a left arm and shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the appeal, the appellant, through his representative, indicated that he wished to withdraw his appeal of the issues of entitlement to service connection for high cholesterol and a thyroid disability.  

2.  The record contains no indication that the appellant currently has a dental disability for VA compensation purposes. 

3.  A heart disability was not identified during the appellant's active service or for many years thereafter and the record contains no indication that the appellant's current heart disability is causally related to his active service or any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant or his authorized representative regarding the issues of entitlement to service connection for high cholesterol and a thyroid disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for a dental disability for VA disability compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R.§§ 3.381, 4.150 (2011).

3.  A heart disability was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an October 2005 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a)(West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In a March 2006 letter also issued prior to the initial decision on the claims, the RO complied with the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Neither the appellant nor his representative has argued otherwise.  

The appellant's service treatment records are, unfortunately, unavailable.  In June 2006, the National Personnel Records Center (NPRC) advised the RO that the appellant's service records had likely been destroyed in the July 1973 fire at their facility and that there were no alternative records available.  Based on the unambiguous response from NPRC, the Board finds that further requests for the appellant's service treatment records would be futile.  The appellant has been duly informed that his service records are unavailable.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, while the Board sincerely regrets that the appellant's service records are unavailable, it finds that VA has no further duty to him with respect to obtaining them.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile). 

In any event, the Board finds that the appellant's service treatment records are not critical to the issues adjudicated in this decision.  With respect to the appellant's claim of service connection for a heart disability, he has acknowledged that he did not receive treatment for a heart disability in service, nor was he diagnosed as having a heart disability for many years thereafter.  With respect to the appellant's claim of service connection for a dental disability for VA compensation purposes, the Board has carefully considered the appellant's testimony regarding his in-service dental symptoms and treatment.  As set forth in more detail below, however, the appellant's claim has been denied on the basis that the record does not show, nor has he contended, that he currently exhibits any compensable dental disability.  

The record on appeals shows that the RO has also obtained all post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  There is no indication of outstanding, relevant, available records.  The appellant has indicated that he has no further evidence to submit and has asked that VA proceed with consideration of his appeal without further delay.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  An examination or opinion is "necessary" if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.  

After considering the record, the Board finds that a VA examination is not necessary with respect to the claims adjudicated in this decision.  With respect to the appellant's claim of service connection for a dental disability, as set forth in more detail below, the evidence does not show, nor has the appellant contended, that he currently has a compensable dental disability.  Rather, he contends that his service connection is warranted as all of his teeth were extracted during active duty and he was fitted with dentures which continue to cause him problems.  Replaceable missing teeth (i.e. with a bridge or denture), however, are not disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150 (2011).  Absent competent evidence of a current compensable dental disability or persistent or recurrent symptoms thereof, an examination is not necessary.  

With respect to the appellant's claim of service connection for a heart disability, the record does not show, nor has the appellant contended, that his heart disability was present during service.  Rather, he speculates that the heart disability with which he was diagnosed decades after service separation is the result of eating high cholesterol food in service or from being under stress in service.  The record, however, contains no indication that the appellant's heart disability is associated with any incident of service, including stress or high cholesterol food.  Under these circumstances, an examination is not necessary with respect to this claim.  38 C.F.R. § 3.159(c)(4) (2011).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

As set forth above, the appellant's service treatment records are unavailable.  In cases such as this, where the service records are unavailable through no fault of the claimant, it is especially incumbent on VA to carefully consider the appellant's contentions and the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

The record on appeal shows that in September 2005, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a dental disability and a heart disability.  With respect to his claim of service connection for a dental disability, the appellant reported that all of his teeth had been extracted during his period of active service and replaced with dentures.  He indicated that he was currently having problems with his dentures and gums.  

In support of his claims, the RO received selected private clinical records identified or submitted by the appellant, dated from June 1990 to October 2005.  In pertinent part, these records note that the appellant had a history of myocardial infarction and stent placement in November 1999.  Subsequent clinical records show continued treatment for coronary artery disease, as well as hypercholesterolemia.  These clinical records are negative for complaints or findings of a dental disability or of any mention of dental treatment.  

In a November 2005 statement submitted in support of his claim, the appellant recalled that his teeth had been painful during his Army service, both as a result of cavities as well as an injury in which he fell and hit his mouth.  The appellant indicated that a military dentist had extracted approximately fourteen teeth at one time.  He indicated that he had had a lot of problems with his gums and dentures since that time.  

In a second November 2005 statement, the appellant recalled that as a result of his military duties as a communication specialist, he had been under a lot of stress during service.  He further indicated that Army food during that time had a lot of cholesterol in it.  He noted that stress and high cholesterol were risk factors for heart problems.  

At his December 2009 and June 2011 Board hearings, the appellant recalled that he had had dental problems in service, including pain in his teeth and cavities.  Additionally, he recalled an incident in which he fell during maneuvers and hit his mouth.  He testified that the military dentist thereafter removed 14 teeth at one time.  He indicated that the remainder of his teeth were removed later in service and replaced with dentures.  The appellant indicated that continued to have problems with his dentures and gums since that time.  He testified that he had had his dentures relined after service which had helped somewhat, although he still had to use adhesives to prevent his dentures from coming loose.  

With respect to his heart disability, the appellant testified that he experienced stress and anxiety during service as a result of his duties as a communication specialist.  He also recalled that the Army had served a very high cholesterol menu.  The appellant testified that shortly after service, he was told that his cholesterol was high and that he needed to take medication to bring it down.  He indicated that in 1999, he was diagnosed as having a heart disability after he sustained a heart attack.  He recalled being told that he had a 90 percent blockage in one of the veins in his heart.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2011) (delineating the dental disabilities for which compensation is warranted).  Compensation is available for loss of teeth only if the lost masticatory surface cannot be restored by suitable prosthesis and if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2011) (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381 (2011). 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

Dental disability 

The appellant seeks service connection for a dental disability, specifically missing teeth replaced by dentures.  He contends that service connection is warranted because all of his teeth were extracted during service and replaced with dentures.  The appellant indicates that he experiences problems with his dentures and gums.  

After carefully considering the evidence of record, including the appellant's contentions, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental disability for purposes of VA disability compensation.  The appellant credibly reports that his teeth were extracted in service and replaced with dentures.  He indicates that he has problems with his dentures and gums, including slipping of his dentures.  As set forth above, however, replaceable missing teeth (i.e. with a bridge or denture) and periodontal disease, are not considered disabling for VA compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150 (2011).  

The record otherwise contains no indication the appellant currently exhibits any potentially compensable dental disability, such as osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, maxilla, ramus, or coronoid process; loss of the hard palate, not replaceable by prosthesis; nonunion of the mandible; limited motion of the temporomandibular articulation; or loss of teeth due to loss of substance of the body of the maxilla or mandible, which was incurred in service.  Id.  Indeed, he has not specifically contended otherwise.  Under these circumstances, service connection for a dental disability for VA compensation purposes is not warranted. 

Heart disability

The appellant also seeks service connection for a heart disability.  He contends that his current heart disability is causally related to the stress and anxiety he experienced during his period of active service and/or to the high cholesterol menu he was served by the Army.  After carefully considering the evidence of record, including the appellant's contentions, the Board finds that the preponderance of the evidence is against the claim.  

As a preliminary matter, the Board observes that the record on appeal contains no indication, nor does the appellant contend, that he was diagnosed as having a heart disability during his period of active duty or for many years thereafter.  Indeed, the record shows that the appellant was not diagnosed as having a heart disability, coronary artery disease, until November 1999, nearly forty years after his separation from active service.  Again, the appellant has not contended otherwise.  

The record on appeal also contains no indication that the appellant's current heart disability is causally related to his active service or any incident therein, including stress or anxiety from his military duties or a high cholesterol diet, as he theorizes.  The Board has carefully considered the appellant's assertions regarding the etiology of his current heart disability.  As the record does not establish that he possesses a recognized degree of medical knowledge, however, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as an opinion as to etiology of his heart disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, given the complex medical nature of the question at issue, the Board finds that the appellant is not competent to provide an opinion on the etiology of his current heart disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Again, the record on appeal otherwise contains no probative evidence of a causal connection between the appellant's heart disability and his active service.  

The Board thus finds that the preponderance of the evidence is against the claim of service connection for a heart disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim of entitlement to service connection for high cholesterol is dismissed.  

The claim of entitlement to service connection for thyroid disability is dismissed.

Entitlement to service connection for a dental disability, claimed as removal of all teeth, for VA compensation purposes is denied.  

Entitlement to service connection for a heart disability is denied.  


REMAND

As set forth above, VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  After reviewing the record, the Board finds that VA examinations are necessary with respect to the appellant's claims of service connection for an anxiety disorder; hemorrhoids; bilateral hearing loss; tinnitus; athlete's foot and toenail fungus; plantar fasciitis; a sinus disability; a back disability with sciatica, numbness of the right lower extremity, and a ruptured disc; a neck disability; and a left arm and shoulder disability.  

As noted, an examination or opinion is "necessary" if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

Although the appellant's service treatment records are not available, the Court has made clear that a lay person is competent to testify as to the occurrence of an in-service injury, incident, or symptoms.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, lay evidence concerning continuity of symptoms after service is also competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the third prong of 38 C.F.R. § 3.159(c)(4), which requires that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a "low threshold," one which may be satisfied by evidence of continuity of symptomatology such as pain or other symptoms subject to lay observation).  

Given these criteria, and in light of the appellant's contentions below regarding each of his claims, the Board finds that VA medical examinations are necessary.  

In that regard, the appellant contends that he developed an anxiety disorder in service as a result of the stress of being around noisy artillery and from serving as a leader of his section.  He recalls going to sick call during service and seeking treatment for anxiety and stress.  He claims that the doctor prescribed aspirin and pain pills for his symptoms.  See e.g. July 2006 statement.  The appellant further claims that his anxiety has persisted to the present day.  

The appellant contends that he developed hemorrhoids during his period of active duty after straining to lift heavy equipment and after sitting on wood and metal benches.  He indicated that he had continued to have hemorrhoids in his civilian life which have required surgery.  Post-service clinical records note a history of hemorrhoids.  

The appellant contends that he developed hearing loss and tinnitus in service as a result of considerable noise exposure from heavy artillery.  He reports that his symptoms have persisted since that time.  

The appellant also claims that he had developed athlete's foot and fungus on his toes in service which has continued to the present day.  He indicates that he uses medication to treat his condition.  

The appellant reports that he developed foot problems in service after marching and participating in maneuvers in service.  He contends that his foot problems have persisted since service and that he is currently under treatment for plantar fasciitis of the right and left feet.  Post-service clinical records document a diagnosis of plantar fasciitis in 2003.  

The appellant contends that he had a lot of sinus problems in service, including a running nose and sinus infections, for which he took sinus pills.  He reports that he continues to experience sinus problems for which he receives treatment from a civilian physician, including antibiotics and other pills.  Post-service treatment records document treatment for sinusitis in December 2002 and August 2005.  

The appellant claims that he developed pain in his neck, back, and legs during service as a result of lifting heavy radio equipment which persisted in his civilian years.  He contends that his current low back, right leg, and neck disabilities may be related to the heavy lifting in service.  

In summary, given the appellant's reports of in-service symptoms which have persisted to the present day, the Board finds that VA medical examinations are necessary with respect to each of these claims.  38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.  

In addition, the Board notes that the record on appeal may be incomplete.  In that regard the record shows that the appellant sustained several post-service injuries during the course of his employment with the U.S. Postal Service, including injuries to his low back, neck, and left shoulder.  In October 1987, for example, the appellant sustained a low back injury and was diagnosed as having acute traumatic discogenic sciatic neuritis.  Subsequent records show diagnoses of multilevel lumbar spondylosis and spinal canal stenosis, as well as a disc herniation at L5-S1.  In August 2005, the appellant injured his left shoulder lifting some mail.  The initial diagnosis was left shoulder strain.  Subsequent August 2005 MRI and X-ray studies of the left shoulder showed a left rotator cuff tear and early osteoarthritis of the left shoulder.  

The record on appeal appears to show that the appellant applied for workers' compensation benefits in connection with his injuries.  Because workers' compensation records appear to be relevant to the claims of service connection for disabilities of the back, neck, right lower extremity, and left shoulder, the RO must make the necessary efforts to obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the appellant, the RO should contact the United States Postal Service or other appropriate repository of records and request accident reports, medical records, and workers' compensation records for the period from October 1987 to the present.  

2.  After the above records are obtained, the appellant should be afforded a VA psychiatric examination for the purpose of identifying the nature and etiology of any current psychiatric disability, including an anxiety disorder.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any psychiatric disability identified on examination is causally related to the appellant's active service or any incident therein, including the stress and anxiety he recalls experiencing as a result of his military duties.  

3.  The appellant should also be afforded a VA medical examination for the purpose of identifying the nature and etiology of any current hemorrhoid disability, athlete's foot disability, fungus of the toenails, plantar fasciitis, and sinus disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any hemorrhoid disability, athlete's foot, foot fungus, plantar fasciitis, or sinus disability identified on examination is causally related to the appellant's active service or any incident therein, including the hemorrhoids, foot fungus, foot pain, and running nose he recalls being treated for during active duty.  

4.  The appellant should be afforded a VA audiology examination for the purpose of clarifying the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that any current hearing loss or tinnitus identified on examination is causally related to the appellant's active service or any incident therein, including reported exposure to acoustic trauma, as opposed to some other factor or factors, including post-service noise exposure.  A complete rationale for the opinion should be provided.

5.  The appellant should also be afforded a VA orthopedic examination for the purpose of identifying the nature and etiology of any current neck, back, right lower extremity, and left shoulder disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any current neck, back, right lower extremity, or left shoulder disability identified on examination is causally related to the appellant's active service or any incident therein, including lifting heavy radio equipment, as opposed to some other factor or factors, including post-service neck, low back, and left shoulder injuries.  

6.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
	Michael J. Skaltsounis	L. Howell
	Acting Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


